Citation Nr: 0620921	
Decision Date: 07/18/06    Archive Date: 07/26/06	

DOCKET NO.  04-03 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Entitlement to service connection for a chronic 
respiratory disorder, claimed as due to an undiagnosed 
illness. 

3.  Entitlement to an evaluation in excess of 40 percent for 
myofascial pain syndrome of the lumbosacral spine.  

4.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (2005) based on a period of VA 
hospitalization from September 18, 2000 to May 5, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
October 1992, a portion of which represented service in the 
Southwest Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2002 and March 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

For reasons which will become apparent, the issues of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder and entitlement to a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.29 are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part. 

Finally, upon review of this case, it would appear that, in 
addition to the issues currently before the Board, the 
veteran seeks service connection for hypertension, major 
depression, and a dental disability, as well as a total 
disability rating based upon individual unemployability.  
Inasmuch as these issues have not been developed or certified 
for appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.



FINDINGS OF FACT

1.  A chronic respiratory disorder, including as due to an 
undiagnosed illness, is not shown to have been present in 
service, or at any time thereafter.

2.  The veteran's service-connected myofascial pain syndrome 
of the lumbosacral spine is presently characterized by no 
more than severe lumbosacral strain, with forward flexion of 
the thoracolumbar spine to 30 degrees, but no evidence of 
unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, including as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  The criteria for an evaluation in excess of 40 percent 
for myofascial pain syndrome of the lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

In this case, in correspondence of June 2001, March 2002, 
November 2003, and February 2005, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection and 
an increased rating, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.

In addition, the veteran was provided with a copy of the 
appealed rating decision(s), as well as a December 2003 
Statement of the Case (SOC), and May 2004, April 2005, and 
November 2005 Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA inpatient 
and outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claims for service connection and an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all of 
the evidence in the appellant's claims file, which includes:  
his multiple contentions; service medical records; VA medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic respiratory disorder, claimed as due to an 
undiagnosed illness.  In that regard, service connection may 
be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any undiagnosed illness 
found by VA to warrant a presumption of service connection.  

"Objective indications of a qualifying chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).  

In the present case, service medical records fail to document 
the presence of any chronic respiratory disability.  While on 
a number of occasions in service, the veteran received 
treatment for various upper respiratory infections, these 
episodes were acute and transitory, and resolved without 
residual disability.  As of the time of Medical Board 
Proceedings in March 1992, there was no evidence of any 
chronic respiratory disability, and no pertinent diagnosis 
was noted.  Moreover, on VA general medical examination in 
July 1994, shortly following the veteran's discharge from 
service, the veteran's chest was clear to auscultation and 
percussion, and displayed normal expansion.  There was no 
evidence of any rhonchi, rales, or wheezes and, once again, 
no pertinent diagnosis was noted.

The Board acknowledges that, on one occasion in 1998, 
approximately six years following the veteran's discharge 
from service, he received a diagnosis of acute bronchitis.  
However, as is clear, that episode was "acute," and resolved 
without residual disability.  To date, it has yet to be 
demonstrated that the veteran suffers from a chronic 
respiratory disability of any kind.  Under the circumstances, 
service connection for a chronic respiratory disorder, 
including as due to an undiagnosed illness, must be denied.  

Turning to the issue of an evaluation in excess of 40 percent 
for myofascial pain syndrome of the lumbosacral spine, the 
Board notes that disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2005); see also 38 C.F.R. § 4.45 (2005).  

During the course of this appeal, specifically, on 
September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).  

As noted above, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  These new regulations encompassed, among other 
things, evaluations for service-connected intervertebral disc 
syndrome.  However, based upon a review of the entire 
evidence of record, it has yet to be demonstrated that the 
veteran suffers from disc disease of his lumbosacral spine.  
Accordingly, the Board will undertake no further discussion 
of this particular aspect of the veteran's claim.

Prior to September 23, 2002, a 40 percent evaluation was 
warranted where there was demonstrated evidence of severe 
lumbosacral strain manifested by a listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted where only some of the aforementioned 
manifestations were present, if there was also abnormal 
mobility on forced motion, or, in the alternative, severe 
limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 23, 2002).  

Under the schedular criteria which became effective 
September 26, 2003, a 40 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, with a 50 percent 
evaluation requiring demonstrated evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).  

In the present case, at the time of a VA orthopedic 
examination in July 2000, the veteran's lumbosacral spine was 
intact, with no apparent deformity or tenderness.  Range of 
motion measurements showed active torso flexion from 0 to 
48 degrees, with left lateroflexion to 28 degrees, right 
lateroflexion to 24 degrees, and torso extension to 
18 degrees.  With resistance, torso flexion was from 0 to 22 
degrees, with left lateroflexion from 0 to 18 degrees, right 
lateroflexion from 0 to 18 degrees, and torso extension from 
0 to 10 degrees. 

On subsequent VA orthopedic examination in October 2001, 
there was no evidence of any lumbar paravertebral muscle 
spasm.  The veteran could laterally rotate and flex his spine 
to 40 degrees bilaterally, and anteriorly flex his spine to 
90 degrees with repetition.  Tests of straight leg raising 
were negative, and motor examination showed normal bulk, 
tone, and strength, with intact sensation and deep tendon 
reflexes.  In the opinion of the examiner, the veteran's 
neuromuscular and neurologic examinations were normal, with 
no objective clinical findings.  The pertinent clinical 
impression was of unchanged lumbar strain. 



As of the time of a VA orthopedic examination in January 
2003, motor strength was 5/5 in all muscle groups 
bilaterally.  Further examination showed some percussion 
tenderness over the lower lumbar spine and sacrum in the 
midline.  Range of motion measurements of the lumbar spine 
showed flexion to 30 degrees accompanied by pain, with 
extension to 15 degrees without pain.  Right and left 
lateroflexion were to 30 degrees with no pain, while right 
and left rotation were similarly to 30 degrees, once again, 
without pain.  

As of the time of a recent VA orthopedic examination in March 
2005, motor strength was once again 5/5 throughout.  As 
previously noted, there was some mild percussion tenderness 
over the veteran's upper lumbar spine, though with no 
evidence of paraspinal muscle spasm.  Range of motion 
measurements showed flexion of the veteran's lumbar spine to 
75 degrees, with increased low back pain at 60 degrees, and 
an increase in pain with repeated forward flexion.  Extension 
was to 15 degrees accompanied by a mild increase in low back 
pain at the limit of extension.  Right and left lateroflexion 
was to 15 degrees, with an increase in pain at the limits of 
lateroflexion bilaterally, while right and left rotation were 
to 45 degrees without increased pain.  The pertinent clinical 
impression was of chronic lumbar strain.  

As noted above, absent evidence of intervertebral disc 
syndrome, the veteran is in receipt of the maximum schedular 
evaluation available for a service-connected low back 
disability under the regulations in effect prior to 
September 23, 2002.  In order to warrant an increased 
evaluation under the criteria which became effective 
September 26, 2003, there would need to be demonstrated the 
presence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Clearly, the veteran currently suffers from no such 
disability.  Under the circumstances, the 40 percent 
evaluation currently in effect for the veteran's service-
connected myofascial pain syndrome of the lumbosacral spine 
is appropriate, and an increased rating is not warranted.



ORDER

Service connection for a chronic respiratory disorder, 
claimed as due to an undiagnosed illness, is denied.  

An evaluation in excess of 40 percent for myofascial pain 
syndrome of the lumbosacral spine is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder, as 
well as a temporary total rating pursuant to the provisions 
of 38 C.F.R. § 4.29 based on a period of VA hospitalization 
from September 18, 2000 to May 5, 2001.  

In that regard, and as noted above, during the pendency of 
this appeal (specifically on March 3, 2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  

The Court noted that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision(s), 
and to respond with a notice letter which describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection which were 
found insufficient in the previous denial(s).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for post-traumatic stress disorder, the Board 
notes that the letters provided the veteran do not comply 
with the requirements for notice as described in Kent, supra.

Regarding the veteran's claim for a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.29, the Board 
notes that the veteran has yet to be afforded proper notice 
regarding the requirements for an award of benefits.  More 
specifically, the veteran has yet to be advised, under the 
provisions of the VCAA, of the specific criteria which must 
be met in order to prevail on a claim of entitlement based on 
the provisions of 38 C.F.R. § 4.29.  Such notice must be 
provided to the veteran prior to a final adjudication of his 
current claim.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file, 
and ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 1991 and 
Supp. 2001) are fully complied with and 
satisfied with respect to whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for post-traumatic stress disorder, as 
well as with respect to the claim for a 
temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).  With respect to the new and 
material evidence claim, the RO should 
review the basis for the previous denial 
and tailor the notice accordingly.  See 
Kent, supra.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2005, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


